DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/1/2022.  Claims 1-14 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Pereira on 2/7/2022.

4.	The application has been amended as follows:
Abstract, combine two separate paragraphs into a single paragraph.
Claim 1, line 14, add 5 spaces before “formula 1”.
Claim 7, line 7, change “wherein ∆” to -- wherein V --.

Allowable Subject Matter

5.	Claims 1-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kuwajima et al. (US 2017/0043560).
Kuwajima et al. disclose a laminate comprising: a fluororubber layer (A); and a fluororesin layer (B) stacked on the fluororubber layer (A) (claim 1).
Thus, Kuwajima et al. do not teach or fairly suggest the claimed process for producing a laminate, comprising producing a non-crosslinked laminate having a layer of a first composition containing a fluorinated elastic polymer comprising a copolymer having units based on tetrafluoroethylene and units based on propylene or a copolymer having units based on tetrafluoroethylene and units based on a perfluoro(alkyl vinyl ether), a crosslinking agent and a crosslinking aid, and a layer of a second composition containing a non-fluorinated elastic polymer and a crosslinking agent and optionally a crosslinking aid, and crosslinking the first composition and the second composition to produce a laminate having a first layer formed of a crosslinked product of the first composition and a second layer formed of a crosslinked product of the second composition.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762